DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 January 2020 and 16 March 2020 were filed.  The submission are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funk et al. (US 2012/0283401, hereinafter referred to as “Funk”).
As to Claim 1: Funk teaches a process for producing water-absorbing polymer particles comprising polymerization of a monomer solution, drying the gel, grinding and classifying the gel (Abstract) and surface post-crosslinking [0005]. Funk further teaches that after surface postcrosslinking the particles can be classified again with small and large particles being removed [0080]. Funk teaches that the large particles are removed and recycled into the grinding of the dried polymer gel [0061] and that the grinding can be performed by a roll mill (i.e., a roll crushed) [0049]. 
As to Claim 4: Funk teaches the process of claim 1 (supra). Funk further teaches that the roll mill has a gap of 2000 microns or 2 mm [0091].
As to Claim 8: Funk teaches the process of claim 1 (supra). Funk further teaches that the smaller particles can be recycled into the process during the polymerization [0053].
As to Claim 10: Funk teaches the process of claim 1 (supra). Funk further teaches that the particles have a CRC of at least 15 g/g [0086].


Allowable Subject Matter
Claims 2, 3, 5-7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-17 allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767